[sgefeuspmasterassignment001.jpg]
MASTER ASSIGNMENT OF RECEIVABLES AGREEMENT DATE: IV}~ 3rP{ 2016 PARTIES: 1.
EUROSITE POWER LIMITED, (reg. no. 07379560) whose registered office is at Sky
View, Argosy Road, Castle Donington, Derby DE74 2SA. (the "Assignor''); and 2.
SOCIETE GENERALE EQUIPMENT FINANCE LIMITED, (reg. no. 03596854) whose registered
office is at Parkshot House, 5 Kew Road, Richmond, Surrey, TW9 2PR (the
"Assignee", which expression includes its successors, assigns and agents).
PRELIMINARY: 1. The Assignor is in the business of providing energy services and
the production of heat and power. The services comprise the design,
installation, maintenance and operation of energy plants and combined heat and
power installations. 2. The Assignee is willing to consider offers by the
Assignor to the Assignee to assign certain receivables due under the project
agreements between the Assignor and its customers on the following terms and
conditions . NOW IT IS HEREBY AGREED as follows: 1 Definitions and
interpretation 1.1 In this Agreement the following words and expressions shall
have the following meanings (save where the context otherwise requires) :
Authorised Person: Break Costs : Business Day: means, in relation to either
Party, a Representative or sub contractor of such Party to whom disclosure of
Confidential Information is strictly necessary has the meaning given in clause
7.3(c) a day other than a Saturday on which banks in London are open for the
conduct of their normal banking business Commencement Letter: means a letter
signed by the Customer's representative pursuant to the Customer Agreement
confirming that the delivery, installation and commissioning of the Equipment
has been completed to the satisfaction of the Customer, and that the Equipment
is fully operational, fit for its intended purpose and satisfactory to the
Customer in all respects Charges: Collection Account: means any fixed or
floating charges given by the Assignor in favour of the Assignee from time to
time, charging by way of security, among other things, any Equipment in favour
of the Assignee the account specified in the Offer, being the account under the
Assignor's control into which the Assignor shall direct the Customer to make
payment of all sums due and to become due under any Customer Agreement



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment002.jpg]
Collection Amount: has the meaning given to it in clause 11.1(d) Collection Day:
has the meaning given to it in clause 11.1(d) Commissioning Date: has the
meaning given in the Customer Agreement Confidential Information: means any
information (whether verbal or in writing or on magnetic or any other media)
relating to the Disclosing Party's marketing or business development, business
operations, business affairs, products, processes, technology, Intellectual
Property Rights, trade secrets, suppliers and customers associations,
transactions, financial arrangements or in relation to any activities of the
Disclosing Party or any person, firm or company with whom the Disclosing Party
has any dealings and which is made available to the Receiving Party in
connection with the Purpose which is marked as such or which should by its
nature be reasonably understood to be confidential by the other party Customer:
the customer under a Customer Agreement Customer Agreement: means any on-site
utility schedule or other form of agreement entered into between the Assignor
and a Customer for the letting of Equipment and provision of Services (which may
be a schedule to a Master On-Site Utility Agreement) , as specified in an Offer
Customer Default: Disclosed: Disclosing Party: Discount Rate: Encumbrance:
Equipment: Event of Default means any event which entitles the Assignor or the
Assignee to terminate the Customer Agreement and/or the letting of the Equipment
thereunder, or to treat the Customer Agreement as having been repudiated means
fairly disclosed (with sufficient details to identify the nature and scope of
the matter disclosed) in writing in the Offer means a Party who discloses or
furnishes Confidential Information to the other Party means the rate specified
as such in an Offer means any mortgage, charge, pledge, lien, assignment or
other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect the equipment to be let to the
Customer under the Customer Agreement, as specified in the relevant Offer
together with all additions to the same and any replacements of the same from
time to time means any of the events specified in clause 11 .3 below



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment003.jpg]
Finance Documents Funding Period: Insolvency Event: means this Agreement, any
Offers made by the Assignor from time to time, any Charges executed by the
Assignor from time to time together with any other agreement or arrangement
entered into from time to time between the Assignor and the Assignee means the
period specified as such in an Offer means in relation to any person: (a) an
order is made or a resolution is passed for the winding up of it or a meeting of
creditors of it is convened for such purpose other than for the sole purpose of
a scheme for a solvent amalgamation with one or more other companies or the
solvent reconstruction of that person or (b) any steps are taken by any person
with the intention of appointing an administrator in relation to all or any part
of its assets or a liquidator, receiver, administrator, administrative receiver,
trustee or other similar officer is appointed in relation to it or in relation
to all or any part of its assets or (c) it shall admit its inabil ity to pay its
debts as and when they fall due or becomes or is deemed to be unable to pay its
debts or becomes insolvent or files a petition for suspension of payments or
other relief of debtors other than for the sole purpose of a scheme for a
solvent amalgamation with one or more other companies or the solvent
reconstruction of that person or (d) it presents a bankruptcy petition itself or
has a bankruptcy petition presented against it or a bankruptcy order made in
relation to it other than for the sole purpose of a scheme for a solvent
amalgamation with one or more other companies or the solvent reconstruction of
that person or (e) it convenes a meeting for the purpose of proposing, or
otherwise proposes or enters into, any composition or arrangement or scheme with
its creditors other than for the sole purpose of a scheme for a solvent
amalgamation with one or more other companies or the solvent reconstruction of
that person or (f) it ceases to trade or there is an adverse change in its
financial position which the Assignee reasonably considers to be material or it
disposes of all or a substantial part of its undertaking and/or assets or (h)
anything analogous to, or having a substantially



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment004.jpg]
Minimum Payment: Offer: Offer Price: Offer Rate: Party: Payment Date: similar
effect to, any of the events specified above occurs in any relevant jurisdiction
means the monthly m1n1mum payment payable by the Customer under the Customer
Agreement, as set out in the applicable Offer (excluding any VAT on such
payment) an offer to assign Receivables made in accordance with the terms and
conditions hereof substantially in the form of offer set out in Schedule 1
hereto the price at which Receivables are offered to the Assignee, as set out in
the applicable Offer means the rate specified as such in an Offer means a party
to this Agreement means the date referred to as such in the relevant Offer
Letter Schedule or such other date as the parties to this Agreement may agree in
writing Pre-Notice of Assignment: means a notice of assignment to be given by
the Assignor to the Customer substantially in the form indicated in the draft
notice contained in Schedule 2 Post-Notice of Assignment: a notice of assignment
to be given by the Assignee to the Customer substantially in the form indicated
in the draft notice contained in Schedule 3 Receivables: Receiving Party:
Representative: Reassignment Sum: means the following sums payable and to become
payable by the Customer under a Customer Agreement: (i) the Minimum Payments
payable during the Funding Period as specified in the applicable Offer, (ii) the
Termination Payment, (iii) late payment interest on any Minimum Payment and/or
any Termination Payment which is not paid on its due date, and (iv) any payments
made under any insurance policy, indemnity, warranty, guarantee or other form of
security insofar as they relate to the Equipment, the Minimum Payments or the
Termination Payment means a Party who receives Confidential Information from the
other Party shall mean any director, officer, employee, consultant, agent or
adviser of either Party means the amount determined in accordance with clause
7.3 below Required Additional Documentation: the documentation required by the
Assignee pursuant to Clause 2.20) or specified as such in an Offer



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment005.jpg]
Services: means any maintenance, repair and/or other services which are to be
provided by the Assignor to a Customer under the terms of a Customer Agreement
Special Conditions: the Special Conditions (if any) referred to in any Offer
Subsidiary: has the meaning given in section 1159 of the Companies Act 2006
Termination Payment: has the meaning given in the Customer Agreement VAT: means
value added tax as provided for in the Value Added Tax Act 1994 (as amended from
time to time) or any regulations thereto or any similar tax introduced in
addition to the same 1.2 In this Agreement: (a) any reference, express or
implied, to any enactment includes references to any amendment, re-enactment,
and/or legislation subordinate to that enactment and/or any permission of
whatever kind given under that enactment; (b) the headings do not affect its
interpretation; (c) any obligation to commit or not to commit any act or thing
shall be deemed to include a like obligation to procure or not to permit any
such act or thing; (d) any reference to, and the definition of, any document
(including this Agreement) is a reference to such document as it may be amended,
supplemented, modified and replaced (in whole or in part) , but disregarding any
such change taking place otherwise than in accordance with this Agreement; (e)
any reference to any party or person includes any person deriving title from it
or any successor, transferee or assignee; (f) any reference to a "person"
includes any individual, company, corporation, partnership, firm, joint venture,
association , organisation, trust, state or state agency (in each case, whether
or not having a separate legal personality) ; (g) save where the context
requires otherwise, words in the singular shall import the plural and vice
versa; and (h) references to clauses are references to the clauses of this
Agreement (unless the context requires otherwise) . 2 Offers to assign
Receivables 2.1 The Assignor may from time to time make offers to assign
Receivables to the Assignee specifying in relation to such Receivables the Offer
Price, the date of and parties to the Customer Agreement, the Minimum Payments,
the Funding Period and the terms of the Customer Agreement as provided for in
Schedule 1. Once submitted an Offer cannot be withdrawn until the Assignee has
either accepted it, rejected it or it has lapsed in accordance with clause 3.2
hereof.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment006.jpg]
2.2 An Offer shall be accompanied by the following documents and evidence in a
form and substance which are satisfactory to the Assignee: (a) a certified copy
of the relevant Customer Agreement duly executed by the Assignor and the
Customer; (b) the Commencement Letter duly signed by the Customer's
representative confirming that the Commissioning Date has occurred; (c) (unless
otherwise agreed in the relevant Offer) such evidence as the Assignee may
approve that the Assignor has good title to the Equipment which is the subject
of the relevant Customer Agreement free from any Encumbrances, and that the
Assignor has paid the supplier of the Equipment and any sub-contractors in full
for the supply, installation and commissioning of the Equipment; (d) a
Pre-Notice of Assignment duly executed by the Assignor, together with an
acknowledgement thereto duly executed by the Customer; (e) any security
documentation duly executed by the Assignor which the Assignee may require from
the Assignor including, but not limited to, a Charge in respect of the
Equipment; (f) evidence that the Equipment is insured in accordance with the
terms of the Customer Agreement and that the Customer has obtained all other
insurances (including third party liability insurance) required by the terms of
the Customer Agreement; (g) copies of all approvals (including but not limited
to any environmental and health and safety approvals), authorisations, consents,
exemptions, licences, permissions, planning permissions, or registrations which
are necessary or desirable to permit the installation and operation of the
Equipment at the Customer's premises; (h) a letter from the Assignor to the
Assignee (which may be a pdf copy sent to the Assignee by email) requesting and
authorising the Assignee to make payment of Offer Price to the Assignor; (i) if
required by the Assignee, an inspection and valuation of the Equipment at the
Customer's premises; and U) any other related documents the receipt of which by
the Assignee is notified by the Assignee to the Assignor as being a condition of
the acceptance of the Offer (the "Required Additional Documentation") . 3
Accepta nee of Offers 3.1 The Assignee may accept an Offer by sending written
notice to the Assignor, or paying the Offer Price into the Assignor's bank
account. Any other method of acceptance shall have no effect. 3.2 In the event
that the Assignee has not accepted the Offer within 2 (two) Business Days of
receipt of the Offer, the Offer will lapse and neither party will have any
continuing obligation to the other in respect thereof.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment007.jpg]
4 Consequences of Acceptance 4.1 Upon acceptance of any Offer: (a) the Offer
Price shall be paid by the Assignee to the Assignor in accordance with clause
5.1 below; (b) there shall be vested in the Assignee the full benefit of and all
the right, title and interest of the Assignor in the Receivables payable and to
become payable under the Customer Agreement together with the benefit of all
common law and equitable rights reserved by the Assignor and relating thereto
(if any) and all securities, indemnities and guarantees (if any) for the due
payment of the Receivables under the Customer Agreement and the Assignor shall,
to the extent it has not already done so, provide certified copies of all such
documents to the Assignee; and (c) the Assignee may give a Post-Notice of
Assignment to the Customer. 4.2 The Assignee shall be entitled to receive from
the Assignor the original of the Customer Agreement and/or any document of which
the Assignee holds a certified copy to the extent that this is reasonably
necessary for the purposes of any legal proceedings in which the Assignee may
become involved against the Customer and to retain any such document for such
period as is reasonable in the circumstances. 4.3 Any assignment of Receivables
under this Agreement and/or any Offer shall be absolute and not by way of
security. 5 Payment and Offer Price 5.1 Upon acceptance of an Offer by the
Assignee payment of the Offer Price shall be conditional upon receipt by the
Assignee of the following on or before the Payment Date: (a) a certified copy of
the relevant Customer Agreement; and (b) all other documents reasonably required
by the Assignee, and upon receipt of the same on or before the Payment Date,
payment of the Offer Price shall be made by the Assignee to the Assignor within
3 Business Days. 6 Value Added Tax 6.1 The Assignor shall notify the Assignee as
soon as possible of any communication from HM Customs & Excise from which it
appears that VAT is chargeable on the assignment of any Receivables hereunder or
under any Offer . The Assignor shall within 30 days of being so requested by the
Assignee at the Assignee's cost and expense take such action as the Assignee may
reasonably request to dispute such treatment (including, without limitation, the
lodging and pursuance of any appeal) and shall do all other things as may be
reasonable in connection therewith. 6.2 If any VAT should be chargeable on any
assignment by the Assignor under this Agreement or any Offer, the Assignor shall
produce to the Assignee an invoice in a form suitable for VAT purposes for the
amount of such VAT, which the Assignee shall pay to the Assignor within 10
Business Days.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment008.jpg]
7 Representations, Warranties and Undertakings 7.1 On each occasion that the
Assignor makes an Offer to the Assignee the Assignor hereby warrants to the
Assignee, in respect of that Offer (each such representation and warranty being
deemed repeated on the date of payment of the Offer Price with reference to the
facts and circumstances then subsisting) that, except as Disclosed: (a) it is a
limited company duly incorporated and validly existing under the laws of England
and Wales; (b) it has the power to execute, deliver and perform its obligations
under this Agreement, any Offer and any assignment consequent upon acceptance by
the Assignee of the Offer, and any other relevant agreement and it has the power
to carry out the transactions contemplated in such documents and all necessary
corporate and other action has been or will be taken to authorise the execution,
delivery and performance of the same; (c) this Agreement and any contract
created by the acceptance of an Offer constitute the valid and legally binding
obligations of the Assignor enforceable in accordance with the relevant terms;
(d) its execution, delivery and performance of this Agreement or the Offer or
any other relevant agreement and the occurrence of the assignment pursuant to an
Offer will not cause the Assignor to be in breach of any agreement to which it
is party or of any applicable law or regulation binding upon the Assignor or its
directors or conflict with the provisions of its constitutional documents (which
may include its memorandum and articles of association) ; (e) as far as the
Assignor is aware (having made due and proper enquiry) the Customer Agreement
was executed by a person or persons who were authorised to do so on behalf of
the relevant Customer and the Assignor has verified the signature of the
relevant authorised signatory(ies) and will retain its verification records and
will promptly provide to the Assignee, on request, all information relating
thereto which the Assignee may reasonably require; (f) no Receivables or other
payment due under the Customer Agreement is overdue for payment; nor has the
Customer paid such Receivables or other payment due to the Assignor late; and
(g) as far as the Assignor is aware, the Customer is not the subject of an order
or resolution or other process for its administration or winding up or had a
receiver appointed in respect of all or any part of its assets or undertaking;
and (f) the Customer Agreement and any Required Additional Documentation are
subsisting and have not been terminated or otherwise avoided and are complete
(that is, they constitute the entire agreement between the Assignor and the
Customer in respect of the letting of the Equipment and the provision of the
Services) , valid, binding and fully enforceable by the Assignor and its
assignees in accordance with the terms thereof; and (g) the Customer Agreement
and any Required Additional Documentation (except those delivered to the
Assignee) are and shall remain in the possession and control of the Assignor and
any of such documents which attract stamp duty in the United Kingdom or
elsewhere have been or will be properly stamped; and



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment009.jpg]
(h) the Customer Agreement and any Required Additional Documentation are as
listed in the Offer, true copies of which have been provided to the Assignee
prior to the date of the Offer, no variation has been made to any such documents
and there are no documents affecting or relating to the Customer Agreement
and/or any Required Additional Documentation copies of which have not been
provided to the Assignee; and (i) the Assignor has have good and marketable
title to the Equipment free and clear from any Encumbrances (save for the rights
of the Customer arising under the relevant Customer Agreement}, and such
Equipment has been fully installed and commissioned at the Customer's premises
and duly accepted by the Customer in accordance with the terms of the Customer
Agreement; and 0) the Assignor has not received written notice from the Customer
that the Equipment is not in accordance with the terms of the Customer
Agreement; and (k) as far as the Assignor is aware, the Customer or any
guarantor or other person providing indemnity or security in respect of the
Customer Agreement (if any) does not have any cause or right to raise any
set-off or counterclaim in any action for breach of the Customer Agreement or
otherwise and no matter (whether in respect of the condition or functionality of
the Equipment, the performance by the Assignor of its obligations or otherwise)
exists which would or might enable a Customer the right to withhold or delay or
reduce payments of the Receivables or any other sums due and payable under the
Customer Agreement; and (I) no breach has occurred and is continuing at the date
hereof of any of the terms and conditions of the Customer Agreement whether on
the part of the Assignor or of the Customer as the case may be which may affect
the Customer's obligations to pay the Receivables or any other amount due and
payable to the Assignor; and (m) details of the Minimum Payments are accurately
set out in the Offer and the Assignor has no reason to believe that any such
sums due after the date hereof will not be paid by the Customer in full in
accordance with the terms of the Customer Agreement; and (n) the Assignor is the
legal and beneficial owner of the Receivables free from any Encumbrances and is
entitled to assign with full title guarantee and free from all Encumbrances its
interest or any part of its interest in the Customer Agreement and the
Receivables; and (o) the Assignor is empowered to and has taken all corporate
action necessary to authorise entry into this Agreement, the making of the Offer
and any assignment of the Receivables consequent upon acceptance by the Assignee
and the occurrence of the assignment of the Receivables will not cause the
Assignor to be in breach of any agreement to which it is party or any applicable
law or regulation binding upon the Assignor or its directors; and (p) the Offer,
the Customer Agreement, any Required Additional Documentation, the Special
Conditions (if any) and any written amendments signed by duly authorised
representatives of the Assignor and the Customer and provided to the Assignee at
the time the Offer is made constitute the entire agreement between the Assignor
and the Customer in relation to the matters stated therein and the information
supplied by the Assignor in relation thereto is not misleading and does not omit
material facts; and



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment010.jpg]
(q) the Assignor has not assigned nor offered to assign the Receivables to any
other party nor mortgaged charged or otherwise encumbered the Receivables in any
way; and (r) no litigation, arbitration or other proceedings, except for debt
collection in the normal course of business, are taking place or are threatened
against the Assignor which have a reasonable prospect of success and which would
have a material adverse effect on the rights of the Assignee hereunder; and (s)
the Assignor is not the subject of a winding up order or has not had appointed
an Administrative Receiver, Receiver, Manager or Administrator over all or part
of its property; and (t) the Assignor has complied and will comply with all
environmental and health and safety requirements necessary for the performance
by the Assignor of its obligations under the Customer Agreement; and (u) the
Assignor has conducted its business in compliance with applicable
anti-corruption and anti-money laundering laws and regulations (including but
not limited to the Bribery Act 2010 and the Money Laundering Regulations 2007)
and has instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws. 7.2 On each occasion that the Assignor
makes an Offer to the Assignee, the Assignor undertakes to the Assignee for the
period from the date of that Offer until all sums due to the Assignee thereunder
have been received in full that: (a) the original documentation in respect of
the Customer Agreement and any Required Additional Documentation shall remain in
the possession and control of the Assignor; and (b) it shall not vary the terms
of the Customer Agreement or the Required Additional Documentation in any way
which will affect the Minimum Payment or the Termination Payment without the
prior written consent of the Assignee (provided that the Assignor may increase
the amount of any Minimum Payment and/or Termination Payment without the consent
of the Assignee); and (c) it will not reduce the amount of any Minimum Payment
and/or Termination Payment, whether in accordance with any provision of the
Customer Agreement or otherwise; and (d) it will not do or attempt to do any of
the following (i) assign or offer to assign the Receivables or the Equipment to
any other party or (ii) mortgage, charge or otherwise encumber the Receivables
or the Equipment in any way; and (e) it will fulfil all its obligations to the
Customer under the Customer Agreement and any Required Additional Documentation
in a timely, professional and competent manner; and (f) it will not do anything
which may enable the Customer or any guarantor (if any) to withhold, delay or
reduce or be exonerated from payment of any Receivables; and



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment011.jpg]
(g) it will not exercise its rights to terminate the Customer Agreement except
with the prior written consent of the Assignee (such consent not to be
unreasonably withheld); and (h) it will not seek to remove, repossess or sell
the Equipment without the Assignee's prior written consent (such consent not to
be unreasonably withheld) ; and (i) if it becomes aware of any permanent or
material reduction (material being 50% of the Contracted Load set out in the
Customer Agreement) in the use by the Customer of the energy provided in
accordance with the Customer Agreement, it shall notify the Assignee promptly in
writing; and U) in the event of Customer Default the Assignor will cease
providing the services under the Customer Agreement and/or to deactivate the
Equipment if reasonably requested to do so by the Assignee; and (k) it shall
inform the Assignee immediately in writing if it becomes aware of any disputes
or difficulties in relation to any Customer Agreement or any Required Additional
Documentation; and (I) it shall (if requested) provide the Assignee with copies
of monthly reports showing the payments which under the Customer Agreements and
details of any arrears, such reports to be in a form approved by the Assignee;
and (m) it shall inform the Assignee in writing of any payment outstanding for
more than 20 days of its due date or of any other Customer Default (other than
the failure to pay any sum in respect of which the Assignee has issued an
invoice) under any Customer Agreement or any Required Additional Documentation
within 14 days of the same occurring, and shall act promptly in accordance with
the Assignee's reasonable written instructions in relation to the same; and (n)
it shall inform the Assignee immediately in writing immediately if any Event of
Default occurs; and (o) it shall provide to the Assignee all information
regarding the Customer Agreement and the Equipment and any Services to be
provided pursuant to the Customer Agreement which the Assignee may at any time
reasonably require; and (p) it shall notify the Assignee of any request by the
Customer for any variation of the terms of the Customer Agreement and take and
promptly implement the instructions of the Assignee in respect thereof; and (q)
the Assignor shall comply with all applicable anti-corruption and anti-money
laundering laws and regulations (including but not limited to the Bribery Act
2010 and the Money Laundering Regulations 2007) and shall maintain at all times
policies and procedures designed to promote and achieve compliance with such
laws. 7.3 If any of the foregoing representations, warranties or undertakings
contained in clause 7.1 or clause 7.2 is or proves to be, in any respect
incorrect, untrue or breached then, without prejudice to its other rights, the
Assignee shall be entitled to require the Assignor to accept a reassignment of
the Receivables which are the subject of the relevant Customer Agreement (to the
extent not then already paid to the Assignee), whereupon the Assignor shall
within 15 Business Days of such request being made be obliged to accept a
reassignment of the



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment012.jpg]
Receivables by paying to the Assignee an amount equal to the aggregate of the
following (the "Reassignment Sum") : (a) the total value of each Minimum Payment
due and payable by the Customer and not paid and the late payment interest due
thereon, if any; plus (b) an amount equal to all future Minimum Payments
specified in the applicable Offer, discounted from the due date for payment to
the date in question at the Discount Rate (as set out in the Offer) per annum to
reflect present value; plus (c) all damages, costs and expenses incurred or to
be incurred by the Assignee as a result of the above, including without
limitation any expense reasonably and properly incurred in repaying or
redeploying funds raised to finance the assignment of the Receivables, including
any financial instrument relating to the Assignee's financing of such assignment
("Break Costs") and any reasonable legal costs incurred by the Assignee in
enforcing the Customer Agreement and/or this clause 7. For the avoidance of
doubt, in the event of a voluntary early settlement of a Customer Agreement
(that has had Assignees's prior written consent to such early termination) this
clause (c) shall be excluded from the meaning of "Reassignment Sum"). The
Assignee agrees that the Reassignment Sum payable by the Assignor under this
clause 7.3 in relation to any Customer Agreement and the Receivables which are
the subject of that Customer Agreement shall not exceed 150% of the Offer Price
of the relevant Receivables. On receipt of such amount in full by the Assignee,
the Assignee will reassign to the Assignor the right to receive the Receivables
and other monies due under the Customer Agreement and any Required Additional
Documentation (to the extent not already paid to the Assignee) and all rights
which it has in respect of the Customer Agreement and Required Additional
Documentation. The Receivables and other monies due under the Customer Agreement
and any Required Additional Documentation (to the extent not already paid to the
Assignee) shall be reassigned and the related documents shall be returned
without representation or warranty (save that the Assignee has such title to
such Receivables as the Assignor originally transferred to the Assignee). The
Assignee will if requested by the Assignor and at the Assignor's cost execute a
deed of re-assignment of the Receivables in such form as the Assignee and the
Assignor may agree. The representations, warranties and undertakings contained
in this clause 7 shall survive the termination of any Customer Agreement. 7.4
The Assignee shall be entitled to carry out an operational and financial audit
of the Assignor on reasonable notice (which shall not be less than 10 Business
Days' notice). Such audit rights shall be limited to any documentation,
information or evidence required to verify the performance of the Assignor's
obligations under this Agreement and each Customer Agreement and shall extend to
all records (including payment records) kept by the Assignor relating to the
relevant Customer Agreements. The Assignor undertakes to comply with the
Assignee's reasonable requirements in relation to such audit, and shall provide
the Assignor with any documents or records it may request in relation to such
audit and shall provide access to the vendor's premises or such other suitable
location during the hours of 8.30 a.m - 6.30 a.m on a Business Day for the
purpose of inspecting the relevant documents or records .



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment013.jpg]
8 Indemnity The Assignor hereby indemnifies and agrees to keep indemnified the
Assignee (on an after tax basis) against any loss, cost or expense arising from
or in connection with any breach by the Assignor of any of its covenants,
representations or warranties under this Agreement other than in the case of
gross negligence, wilful! default or fraud by the Assignee. The amount payable
by the Assignor under this clause 8 in relation to any Customer Agreement and
the Receivables which are the subject of that Customer Agreement shall not
exceed 150% of the Offer Price of the relevant Receivables. 9 Further Assurance
9.1 Upon receipt of a written request from the Assignee the Assignor shall
promptly execute a formal written assignment of the Receivables due under any
Customer Agreement and any Required Additional Documentation and take any other
action necessary to vest in the Assignee the legal title in the Receivables due
under any Customer Agreement and any Required Additional Documentation, holding
such title as trustee for the Assignee until such assignment. At the cost of the
Assignee, the Assignor will do or permit to be done all reasonable acts or
things capable of being done by the Assignor which the Assignee may from time to
time require to be done for the purposes of assisting the Assignee to enforce
its rights in respect of the Receivables. The Assignor hereby irrevocably
appoints the Assignee to be its Attorney to execute and complete any such
assignment or other document if any Event of Default or Customer Default has
occurred and is continuing, and the Assignor agrees to ratify any such
assignment or document. 9.2 The Assignee shall give the Assignor not less than
10 Business Days ' written notice prior to commencing legal proceedings against
any Customer who is in Customer Default. The Assignor confirms that in the event
that the Assignee seeks to enforce the terms of the Customer Agreement in such
circumstances , the Assignor will assist the Assignee to enforce its rights in
respect of the Receivables. 10 Remedy Periods Notwithstanding any other
provision in this Agreement, in no event shall the Assignee be entitled to
enforce the Customer Agreement against any Customer who is in Customer Default
or do anything to interfere with the Customer's rights under the Customer
Agreement or to the quiet enjoyment of the Equipment, unless such breach remains
outstanding at the expiry of any period provided to the Customer under the
Customer Agreement to remedy such breach. 11 Value Added Tax/Invoicing 11 .1 The
Assignee appoints Assignor with effect from the date of this Agreement and
Assignor accepts appointment as agent of the Assignee to manage each Customer
Agreement and invoice all Receivables. The invoicing and collection terms shall
be as follows: (a) the Assignor shall send the Customer valid VAT invoices for
each Minimum Payment (together with VAT thereon) and all other sums due and to
become due under the terms of the Customer Agreement in a timely manner, in
accordance with and at the times specified in the Customer Agreement. The
Assignor shall, at the same time, notify the Assignee of the amount so invoiced;



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment014.jpg]
(b) the Assignor shall direct the Customer to make payment of all sums due and
to become due under the Customer Agreement into the Collection Account. The
Assignor will encourage Customers to make payments by direct debit; (c) subject
to clause 11 .1 (d) and clause 11 .2 below, all payments (whether in full or in
part) received from a Customer shall be for the account of the Assignee and held
on trust by the Assignor for the Assignee; (d) irrespective of whether the
Assignor receives any payment from the Customer under a Customer Agreement, on
the [fifteenth (15th)] day of each month (or such other day of the month as the
Assignor and the Assignee shall agree in writing) (Collection Day)·, the
Assignor shall pay to the Assignee an amount equal to the Minimum Payment which
has fallen due during the preceding calendar month (Collection Amount) .
Provided that the Collection Amount is paid to the Assignee, the Assignor shall
be entitled to receive and retain, for its own account, an amount equal to the
Collection Amount when the corresponding Minimum Payment is received from the
Customer under the relevant Customer Agreement. If the Customer is subject to an
Insolvency Event which is continuing, the Assignor shall be discharged from its
obligations under this clause 11 .1 (d) to pay the Collection Amount on the
Collection Day; (e) if the Assignor has paid any Collection Amount to the
Assignee in accordance with clause 11 .1 (d), but the Assignor has not recovered
the corresponding Minimum Payment from a Customer within 30 days of the end of
the calendar month in which the corresponding Minimum Payment fell due as a
result of the occurrence of an Insolvency Event in relation to the relevant
Customer, the Assignee will , on demand by the Assignor, reimburse the Assignor
an amount equal to the Collection Amount (or part thereof) paid by the Assignor
but not recovered from the Customer provided that the Assignor notifies the
Assignee of the occurrence of the relevant Insolvency Event within 7 days of the
occurrence of the Insolvency Event; (f) subject to clause 11.2 below, the
Assignor shall be entitled to receive and retain any VAT due on the Receivables
and the Assignor shall account to HM Revenue & Customs for the same when due;
(g) the Assignor shall be responsible for dealing with any Customer payment
queries, managing any late payments and collecting any late payment interest in
accordance with its standard collection and recovery procedures; and (h) the
Assignor shall keep written records in the name of each Customer showing clearly
the implementation and operation of the Customer Agreements and the invoices
issued to each Customer and shall allow the Assignee and its authorised servants
and agents to inspect such records on request. 11 .2 Any sums paid by a Customer
under a Customer Agreement shall be applied as follows: (a) any Termination
Payment shall be applied firstly in or towards payment to the Assignee of an
amount equal to the Reassignment Sum, and secondly the balance of the
Termination Payment (if any) shall be paid to the Assignor; and (b) any other
sums paid by the Customer under a Customer Agreement (apart from the Termination
Payment) shall be applied firstly in or towards discharging the Receivables due
to the Assignee, secondly in or towards discharging any VAT on the Receivables,
and thirdly in or towards any other sums due to the Assignor under the



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment015.jpg]
Customer Agreement for that month. 11.3 Without prejudice to any other right or
remedy, the Assignee may by notice, terminate the agency of the Assignor
pursuant to clause 11 .1 in relation to any or all Customer Agreements on the
happening of any one or more of the following events:- (a) any failure by the
Assignor to pay any sums due from it to the Assignee under any Finance Document,
and such failure continues for 5 Business Days after written notice from the
Assignee; or (b) any purported assignment transfer or charge by the Assignor of
its rights or obligations under any Finance Document; or (c) any breach by the
Assignor of any Finance Document (other than a breach as referred to in clause
11.3(a) or 11 .3(b)) and where such breach is capable of remedy, the Assignor
has failed to remedy the said breach within 15 Business Days after written
notice from the Assignee; or (d) any Insolvency Event occurs in relation to the
Assignor; or (e) any event occurring or proceeding being taken in relation to
the Assignor in any jurisdiction to which it is subject which has an effect
equivalent or similar to any Insolvency Event; or (f) if the Assignor's share
capital ceases to be wholly owned by Eurosite Power Inc.; or (g) if the Assignor
fails to issue VAT invoices to Customers in relation to any Customer Agreement
in a timely manner 11.4 Without prejudice to any other right or remedy, the
Assignee may by notice, terminate the agency of the Assignor pursuant to this
clause 11 in relation to any particular Customer Agreement if a Customer Default
shall have occurred and is continuing, or any event shall have occurred
entitling the Assignor to terminate such Customer Agreement or to treat such
Customer Agreement as having been repudiated . 11.5 Upon termination of the
agency of the Assignor under this Clause 11 the following shall occur:- (a) the
Assignor shall at the date of termination pass all original documentation
relating to the Customer Agreement in respect of which the termination shall
apply to the Assignee and the Assignee may notify the Customer under such
Customer Agreement that the Assignee shall invoice the Minimum Payment and all
Minimum Payments are to be made directly to the Assignee and that all
correspondence in is to be with the Assignee, and (b) the Assignor shall take
any action reasonably required in addition to the above to ensure that all the
Customers or the Customer under such particular Customer Agreement thereafter
pay all Minimum Payments directly to the Assignee, and the Assignor shall
immediately remit to the Assignee any Receivables received by the Assignor in
error upon receipt, without deduction and meanwhile shall hold any such
Receivable separately from any other amounts and on trust for the Assignee; and
(c) the Assignor shall take all such steps and execute all such documents as the
Assignee may reasonably require to effect the termination of the arrangements



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment016.jpg]
referred to herein and to enforce Assignee's rights in respect of the Equipment
and the particular Customer Agreement. 11 .6 In the event that the Assignor's
agency under clause 11.1 is terminated by the Assignee and the Assignee wishes
to issue VAT invoices to the Customer, the Assignor shall provide the Assignee
with the Assignor's VAT registration number. In such event, the Assignor hereby
authorises the Assignee to produce and send invoices on behalf of the Assignor
in the Assignor's name and under the Assignor's VAT registration number in
respect of VAT due on each Receivable and to use the same invoice for the advice
of each Receivable amount which is due to the Assignee by virtue of acceptance
of any relevant Offer. The Assignee will provide a copy of each VAT invoice
issued by the Assignee to the Assignor. 11 .7 The Assignor shall indemnify the
Assignee and keep the Assignee indemnified in respect of all liabilities,
damages, claims, assessments, penalties, interest, costs and expenses in
relation to any VAT in respect of any relevant Customer Agreement and any amount
for which the Assignee may be liable under Value Added Tax Act 1994 Schedule 11
paragraph 5(2) or any equivalent provision in respect of any of the Minimum
Payment. Notwithstanding Section 89 of the Value Added Tax Act 1994 the Assignee
shall have no liability to pay the Assignor any amount in respect of VAT (or any
other tax) in addition to amounts expressly stated to be payable by the Assignee
by this agreement. 12 Payment of Minimum Payment 12.1 In the event of any
Receivable erroneously being paid by a Customer to the Assignor, the Assignor
shall promptly (and in any event within five Business Days) pay such amount to
the Assignee at the Collection Account, and in the mean time shall hold such
amounts on trust for the Assignee and shall direct the Customer in future to pay
the Receivables direct to the Collection Account. 12.2 The Assignor shall not
give its consent to any assignment of the Customer Agreement by the Customer
without the prior written consent of the Assignee. 12.3 In the event that any
Receivables has not been paid by the Customer by the fifth Business Day after
the due date of such payment, without prejudice to all other rights of the
Assignee, the Assignee shall be entitled, but not obliged, to request the
Assignor to investigate with the Customer the reason for such arrears. In this
event the Assignor shall make all reasonable efforts to assist the Assignee in
recovering any overdue Receivable and/or late payment interest thereon. 12.4
Notwithstanding the terms of this clause 12, in no event shall : (a) the
Assignor be obliged to make payment to the Assignee of any Receivable which has
not been received by the Assignor from the Customer (other than in accordance
with clause 11); or (b) the Assignee be restricted from taking any action
directly against the Customer to collect any overdue Minimum Payment. 12.5 All
sums due from the Assignor to the Assignee hereunder shall be paid in full in
sterling on the due date. 12.6 The Assignor and the Assignee shall pay interest
on all sums not paid on their due date under any Finance Document from the due
date until the date of actual payment at 2% per annum above the base lending
rate of National Westminster Bank Pic from time to time.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment017.jpg]
12.7 The Assignor shall ensure all payments to be made by it under any Finance
Document are made without set off or counterclaim and free and clear of any
deductions for taxes. If at any time the Assignor is required by law to make any
such deduction or withholding the sum due from the Assignor shall be increased
such that the net sum received by the Assignee after such deduction or
withholding equals the net sum the Assignee would have received had no such
deduction or withholding been made. 13 Remarketing 13.1 On early termination of
the Customer Agreement due to a Customer Default, the Assignor irrevocably
agrees, if so requested by the Assignee, to sell or re-let the Equipment at the
best available price on the terms below. (a) the Assignor shall be responsible
for making arrangements to collect and dispose of or re-let the Equipment; (b)
the Assignor shall transport the Equipment to and store, insure and safeguard it
at an appropriate location within the United Kingdom as the Assignor shall
determine and notify the Assignee of the location; (c) if the Assignor finds a
new customer for the Equipment, the Assignor shall ensure that the terms of the
new on-site utility agreement, including the amount of the charges payable
thereunder, are acceptable to the Assignee; (d) if the Assignor enters into a
new on-site utility agreement in respect of the Equipment, it shall promptly
submit an Offer to the Assignee in respect of such energy service contract in
accordance with the terms of this Agreement, and the Offer Price specified in
such Offer shall be £1 ; (e) if the Assignor finds a purchaser for the
Equipment, the Assignor shall ensure that the purchase price is acceptable to
the Assignee and that title to the Equipment shall not pass to the purchaser
until the sale price has been received in full and cleared funds to an account
nominated by the Assignee; (f) if the Equipment is sold or re-let, the proceeds
of sale or re-letting shall be applied in the following order: (i) first, to the
Assignor, an amount equal to the VAT due on the sales proceeds or rentals (as
applicable) and its reasonable costs incurred in remarketing or re-letting the
Equipment; (ii) second, to the Assignee, an amount equal to the Reassignment Sum
and any outstanding sums due to it under the Finance Documents (if any) ; (iii)
third , to the Customer, any payments required to be made to the Customer on
sale of the Equipment, in accordance with the terms of the Customer Agreement;
and (iv) fourth, to the Assignor, the balance (if any); (g) the Assignor shall
not agree the terms of any sale or re-letting of the Equipment without the
consent in writing of the Assignee, and shall only agree such terms as are
acceptable to the Assignee in its absolute discretion.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment018.jpg]
14 Reassignment of Receivables by Assignor 14.1 On early termination of a
Customer Agreement due to a Customer Default, or if the Customer wishes to early
terminate a Customer Agreement, and provided that no Event of Default has
occurred, the Assignor shall have the option ("Call Option") to require the
Assignee to reassign the Receivables which are the subject of the relevant
Customer Agreement (to the extent not then already paid to the Assignee) on the
following terms: (a) if the Assignor wishes to exercise the Call Option, then it
shall pay the Reassignment Sum to the Assignee within 14 days from the date of
termination of the Customer Agreement, failing which the Call Option shall be
deemed to lapse; and (b) on receipt of the Reassignment Sum by the Assignee in
full in accordance with clause 14.1 (a). the Assignee will reassign to the
Assignor the right to receive the Receivables and other monies due under the
Customer Agreement and any Required Additional Documentation (to the extent not
already paid to the Assignee) and all rights which it has in respect of the
Customer Agreement and Required Additional Documentation. The Receivables and
other monies due under the Customer Agreement and any Required Additional
Documentation (to the extent not already paid to the Assignee) shall be
reassigned and the related documents shall be returned without representation or
warranty (save that the Assignee has such title to the remaining Receivables as
the Assignor originally transferred to the Assignee) . The Assignee will if
requested by the Assignor and at the Assignor's cost execute a deed of
re-assignment of the Receivables in such form as the Assignee and the Assignor
may agree. 14.2 On expiry of the Funding Period by passage of time, and provided
that: (i) the Assignee has received all the Receivables specified in the
applicable Offer in cleared funds; (ii) the Customer Agreement has not been
terminated; and (iii) no Event of Default has occurred, then the Assignee will
reassign to the Assignor the right to receive the Termination Payment and any
late payment interest on it. Such amounts shall be reassigned without
representation or warranty (save that the Assignee has such title to the
Termination Payment and any late payment interest on it as the Assignor
originally transferred to the Assignee). The Assignee will if requested by the
Assignor and at the Assignor's cost execute a deed of re-assignment of such
amounts in such form as the Assignee and the Assignor may agree. 14.3 The
Assignor shall not agree to any early termination of a Customer Agreement and/or
the letting of the Equipment thereunder without the prior written consent of the
Assignee (such consent not to be unreasonably withheld) . 15 Notices 15.1 Any
notice or consent required or permitted to be given hereunder shall , without
prejudice to any other effective mode of giving the same, be validly given if
delivered personally or sent by first class recorded delivery post or telex or
facsimile transmission to the address of such party appearing on the first page
of this Agreement (or such other address as may be notified by one party to the
other in accordance with this clause) or if so served on one of the Directors or
the Secretary of such party. Any such notice shall be deemed to have been given
when it was personally delivered or served or, if sent by post, two business
days after it was posted (and proof of due posting shall be sufficient evidence
of delivery) or, if by facsimile , at the time of production from the facsimile
machine of the sender of the confirmation slip.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment019.jpg]
16 Confidentiality 16.1 In consideration of the disclosure of Confidential
Information by the Disclosing Party to the Receiving Party under this Agreement,
each Party agrees that, as the Receiving Party, it: (a) shall keep the
Confidential Information confidential subject to the terms and conditions of
this Agreement; (b) shall not use the Confidential Information (or any part of
it) for any purpose other than under this Agreement; (c) shall not disclose or
allow access to the Confidential Information (or any part thereof) to any person
other than an Authorised Person and shall require and procure that each such
Authorised Person shall comply with confidentiality provisions no less onerous
than those contained in this Agreement. Any breach of confidentiality by such
persons (whether during or after their employment with the Receiving Party)
shall be regarded as a breach by the Receiving Party; (d) shall not take any
copies or make any summaries or transcripts of the whole or any part of the
Confidential Information save as is strictly necessary under this Agreement and
all such copies, summaries and transcripts shall constitute and be clearly
identified as Confidential Information of the Disclosing Party; (e) shall ensure
that all Confidential Information, whether disclosed orally, in writing or on
magnetic or other media including software, shall clearly be marked or
identified as confidential and/or proprietary to the Disclosing Party; (f) shall
protect and keep all Confidential Information in a safe and secure manner which
is no less safe and secure than the manner in which the Receiving Party treats
its own confidential and/or proprietary information of a similar nature; and (g)
shall notify the Disclosing Party immediately that it becomes aware that any
Confidential Information has been disclosed to or is in the possession of any
person who is not an Authorised Person. 16.2 The Parties agree that money
damages may not be a sufficient remedy if a Party is in breach of these
confidentiality obligations and the Disclosing Party will be entitled to seek
any legal or equitable remedy or relief to prevent any breach, or anticipated
breach, by the Receiving Party. This right shall be in addition to the
Disclosing Party's other rights and remedies under this Agreement or otherwise
16.3 The undertakings required in accordance with clauses 16.1 and 16.2 shall
not apply to information which: (a) can be shown to have been in the possession
of the Receiving Party prior to disclosure by the Disclosing Party; (b) is in
the public domain at the time of disclosure by the Disclosing Party to the
Receiving Party or subsequently enters the public domain other than through any
default by the Receiving Party; or (c) subsequently becomes available to the
Receiving Party from any legitimate source without obligation of confidentiality
or non-use; or (d) is independently developed by the Receiving Party without
breach of this Agreement; or



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment020.jpg]
(e) is disclosed where necessary to do so by law or request of a governmental
agency ( the Receiving Party having first given the Disclosing Party notice of
such request). 17 Miscellaneous 17.1 This Agreement supersedes all previous
agreements between the parties hereto in relation to the subject matter hereof
and (together with any Offers which are accepted by the Assignee from time to
time) constitutes the entire agreement between the Assignor and the Assignee and
it shall not be varied in its terms by any oral agreement or representation or
otherwise than by an instrument in writing of even date herewith or subsequent
hereto, executed by duly authorised representatives of both parties. 17.2 The
clause headings used in this Agreement are for convenience only and shall not in
any way affect the construction or interpretation hereof. 17.3 If any term or
provision of this Agreement shall to any extent by held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
terms or provisions (and any other application for the said terms or provisions)
shall not in any way be affected or impaired thereby. 17.4 No failure or delay
on the part of any party in exercising any right, power or remedy hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise of such
right, power or remedy. 17.5 The Assignor may not sell , assign or transfer any
of its rights and interest in obligations under this Agreement without the prior
written consent of the Assignee. The Assignee may sell, assign or transfer any
or all of its rights or interest under this Agreement, or any Receivables to any
party. If it does so, the Assignee will notify the Assignor of such assignment
within 10 (ten) Business Days of such assignment. 17.6 All references to sums of
money contained herein unless otherwise provided, are exclusive of Value Added
Tax. 17.7 This Agreement shall be binding on and inure for the benefit of the
Assignee, its successors, agents and permitted assigns. 17.8 This Agreement (and
any non-contractual obligations arising out of or in connection with it) shall
be governed by and construed in accordance with the laws of England.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment021.jpg]
Schedule 1 Form of Offer To: Societe Generale Equipment Finance Limited Parkshot
House, 5 Kew Road, Richmond, Surrey TW9 2PR From: Date: Master Assignment of
Receivables Agreement dated 2011 Cthe "Agreement") 1. We hereby offer to assign
you the following Receivables in accordance with the terms of the above
Agreement: (a) Customer: (b) Address of Customer: (c) Customer Agreement:
Contract No: Date: (d) Description of Equipment (see attached schedule to Form
of Offer) (e) Minimum Payments included in Offer: Minimum Pa~ment Due Date (exc.
VAT) (f) Offer Price: £ (exc. of VAT) (g) Payment Date: (h) Offer Rate: +% (i)
Discount Rate: 2% U) Funding Period: • months from the Commissioning Date U)
Collection Account: account bank name and address: account name: account number:
sort code: 2. Required Additional Documentation: Pre-Notice of Assignment
Acknowledgement of Pre-Notice of Assignment Charge [landlord's waiver] [waiver
letters from the holders of any prior charges over the assets of the Assignor]
[Guarantee from xxxxxx.xxxxxx] [other required docs]



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment022.jpg]
3. Special Conditions: 4. Invoicing party: Assignor Assignor's VAT Registration
No. ___ _ (if applicable) 5. Disclosures: J Warranty (Clause 7.1 ( • )) I
Disclosure 6. Terms defined in the Agreement shall have the same meaning herein.
SIGNED BY: For and on behalf of Eurosite Power Limited Schedule to Form of Offer
(the Equipment)



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment023.jpg]
Schedule 2 [ EUROSITE POWER HEADED PAPER TO THE CUSTOMER] PRE-NOTICE OF
ASSIGNMENT To: [+](You/ Your) Of: [ADDRESS] Dated: [+]201[+] Dear Sirs
Pre-Notice of Assignment We refer to the on-site utility schedule made between
you and us dated [+](Agreement) , which incorporates the terms of the master
on-site utility agreement between you and us dated [ •]. Terms defined in the
Agreement have the same meanings in this letter. In accordance with the terms of
the Agreement, we are proposing to assign to Societe Generale Equipment Finance
Limited of Parkshot House, 5 Kew Road, Richmond, Surrey, TW9 2PR (SGEF) the
right to receive (a) the Minimum Payments payable under the Agreement and
specified in the appendix below, (b) the Termination Payment (as defined in the
Agreement) and specified in the Appendix below, and (c) late payment interest on
any Minimum Payment and/or any Termination Payment which is not paid on its due
date(together the Assigned Amounts) . Unless instructed by SGEF, please continue
to make payment of all amounts due under the Agreement to us at the following
account: Account Name: xxxxxxxxxxxxxxx Account No: Bank: Sort Code: Please
confirm receipt of this Jetter by signing and returning the attached duplicate
of this letter to SGEF. Yours faithfully For and on behalf of Eurosite Power
Limited



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment024.jpg]
ACKNOWLEDGEMENT OF PRE-NOTICE OF ASSIGNMENT [TO BE TYPED ON THE HEADED PAPER OF
THE CUSTOMER] To: Societe Generale Equipment Finance Limited Of: Parkshot House,
5 Kew Road, Richmond, Surrey TW9 2PR Dated: [ +]201[ +] Dear Sirs
Acknowledgement We hereby acknowledge receipt of the pre-notice of assignment
dated ( +] 201 ( +] (Notice), of which the above is a duplicate. Terms defined
in the Notice shall have the same meanings in this acknowledgment, unless
otherwise defined below. In consideration of Societe Generale Equipment Finance
Limited of Parkshot House, 5 Kew Road, Richmond, Surrey, TW9 2PR (SGEF) agreeing
to take an assignment of the Assigned Amounts and also in consideration of the
payment of a £1 .00 token by SGEF to us (receipt of which we hereby
acknowledge), we hereby agree as follows: We acknowledge and consent to the
assignment of the Assigned Amounts referred to in the Notice. 2 We undertake to
SGEF to pay the Assigned Amounts forthwith (as detailed below) on their
respective due dates for payment (which shall commence on a monthly basis from
the date of the Commencement Letter (as defined in the Agreement)) without any
set-off, deduction, counterclaim or withholding whatsoever. We will make payment
of the Assigned Amounts into the bank account specified in the Notice. 3
Notwithstanding any event of Force Majeure (as defined in the Agreement) , we
shall continue to pay the Assigned Amounts in accordance with paragraph 2 of
this acknowledgement. 4 We agree that SGEF is not liable to fulfil any of the
obligations of Eurosite Power Limited (Eurosite) under the Agreement, or for the
equipment which is the subject of the Agreement (Equipment) or any defect in it.
5 We agree that it has been our choice to select Eurosite and we have conducted
our own due diligence on Eurosite and the manufacturer of the Equipment. We have
reviewed the financial modeling provided by Eurosite on the performance, output
and savings estimated to be generated by the Equipment and have concluded that
it meets our requirements. We have also reviewed the pricing mechanism set out
in the Agreement, and have concluded that it is satisfactory to us. 6 We agree
that we will pay the Assigned Amounts forthwith notwithstanding any failure of
Eurosite to pay us the Guaranteed Payment(s) . 7 The Equipment has been fully
delivered to and installed at our premises, and has been accepted by us in
accordance with the Agreement. 8 Upon termination of the Agreement and/or the
letting of the Equipment thereunder, for any reason, we shall forthwith pay the
Termination Payment (as defined in the Agreement and set out in the appendix to
the Notice) to you without any set-off, deduction, counterclaim or withholding
whatsoever.



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment025.jpg]
9 We acknowledge and agree that any failure of delivery or defect in the
services provided by Eurosite under the Agreement shall be an issue solely
between us and Eurosite and will not affect or relieve us from any of our
obligations or liabilities under this acknowledgement. 10 We have obtained any
permissions, licences and consents which are necessary to allow the installation
and operation of the Equipment at out premises (including permission from the
owner/landlord of the premises into which the Equipment is to be installed, if
required). 11 The Agreement constitutes the entire agreement between Eurosite
and us relating to the Equipment and there are no other agreements (written or
verbal) in respect thereof. 12 No rights of set-off have arisen on our part
against Eurosite. 13 We will not agree to any amendment or modification of the
Agreement which would reduce or otherwise affect any of the Assigned Amounts
without the prior written permission of SGEF. 14 Where there is any conflict
between the terms of this acknowledgement and the terms of the Agreement, the
terms of this acknowledgement shall prevail. 15 We fully understand the terms
and conditions contained herein, our obligations and liabilities pursuant to the
Agreement, the Notice and this acknowledgment and the implications of signing
this acknowledgment. 16 This acknowledgement shall be governed and construed in
accordance with English law. Minimum Payments: [ INSERT DETAILS 1 Termination
Payment: [INSERT DETAILS 1 SIGNED BY (name) .. .... ........... . ........ .
(Signature) ..................... .. ... ... .. (Position) ...................
.. For and on behalf of [+1



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment026.jpg]
Schedule 3 SGEF HEADED PAPER TO THE CUSTOMER POST-NOTICE OF ASSIGNMENT Dear Sirs
Notice of assignment We refer to the on-site util ity schedule made between
Eurosite Power Limited ("Company") and [ ] ("Customer") dated [+]("Agreement") ,
which incorporates the terms of the master on-site utility agreement between the
Company and the Customer dated [ •]. Terms defined in the Agreement have the
same meaning in this letter. We hereby give you notice that pursuant an
assignment dated [ +] between the Company and Societe Generale Equipment Finance
Limited ("SGEF") of Parkshot House, 5 Kew Road, Richmond, Surrey TW9 2PR and in
accordance with the terms of the Agreement the Company has assigned absolutely
to SGEF the right to receive (a) the Minimum Payments payable under the
Agreement, (b) the Termination Payment (as defined in the Agreement) , and (c)
late payment interest on any Minimum Payment and/or any Termination Payment
which is not paid on its due date (together the "Assigned Amounts") . Until
further notice from SGEF, please continue to make payment of the Assigned
Amounts to the account of SGEF as follows: Account Number: Account Name: Sort
Code: Please sign the attached copy of this letter and return it to Chris Jones
at SGEF (telephone number 020 8940 9888) at the address given above. For and on
behalf of SOCIETE GENERALE EQUIPMENT FINANCE LIMITED [ On duplicate ] We hereby
acknowledge receipt of the above notice of assignment. SIGNED BY (name) .......
.. ...... ... ... ... .. . (Signature) ... .. ...... .. ..... ... ... ... ... .
(Position) .... .. ... .... .. ..... . For and on behalf of [Customer]



--------------------------------------------------------------------------------



 
[sgefeuspmasterassignment027.jpg]
SIGNATURES TO THE MASTER ASSIGNMENT OF RECEIVABLES AGREEME The Assignor Executed
and delivered as a deed by EUROSITE POWER LIMITED acting by two directors The
Assignee SIGNED for and on behalf of SGEF ~~ (Director) ;···':'· ::To.u-ttJ /IJ,
ff!+ IS DPOO ).._p >



--------------------------------------------------------------------------------



 